Citation Nr: 1208014	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his January 2008 claim, the Veteran sought entitlement to service connection for mental health issues.  The Board notes that the medical evidence in this case shows diagnoses of major depressive disorder with psychosis and a cyclothymia/bipolar disorder not otherwise specified (NOS).  Therefore, the Veteran's claim should not be limited to that which he has written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as is indicated on the cover page of this decision.

The claims for service connection for a seizure disorder and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is causally or etiologically related to his military service.  
2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the claims for service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma while serving as a transportation equipment assembler in the U.S. military.  According to the Veteran, his hearing loss was the result of an injury sustained in service-specifically, exposure to acoustic trauma while working in the engine room and being around engine noise.  See August 2008 notice of disagreement (NOD).  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on his August 1972 examination conducted pursuant to his enlistment in the military, the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  Also, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
XXXX
5
LEFT
10
10
5
XXXX
10

Based on the examination results, the Veteran was found qualified for enlistment.  The remainder of the Veteran's service treatment records is clear for any complaints of, or treatment for, any hearing problems.  

On the July 1974 examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal, and on authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
5
LEFT
15
15
10
10
15

In the January 2008 claim and August 2008 NOD, the Veteran described his duties while working as a transportation equipment assembler in service.  According to the Veteran, his duties required that he work in an engine room surrounded by loud motors and generators which ran at full power.  He also stated that he was not provided with any form of hearing protection during this time, and that he first began to notice difficulty hearing in service, after spending long periods of time in the engine room.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  A review of the Veteran's DD 214 in the current appeal shows that his Military Occupational Specialty (MOS) was that of a Transportation Equipment Assembler.  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure from engine noise while performing his duties.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Indeed, it is feasible that the Veteran was exposed to significant engine noise while working with various types of transportation equipment-especially if he was not provided with any form of hearing protection.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving as a transportation equipment assembler is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, during a March 2005 VA audiological consultation, the Veteran underwent a comprehensive audiological evaluation, and, while the audiometric results were not provided in graph form, the audiologist did diagnosed the Veteran with bilateral high frequency sensorineural hearing loss "consistent with a [history] of noise exposure."  

The Veteran was also afforded a VA audiological evaluation in April 2008, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
50
50
LEFT
5
5
50
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  During the April 2008 VA examination, the Veteran relayed his military history and reported that his situation of greatest difficulty is communicating in noisy situations.  He denied a history of occupational noise exposure while working as a cook after service, and noted that any post-service recreational noise exposure was limited to one hour of car mechanic work every month.  Based on her review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with normal to moderate bilateral sensorineural hearing loss.  She concluded that it is less than likely that the Veteran's bilateral hearing loss is the result of his military service and based her opinion on the rationale that Veteran's hearing was normal at the time of his discharge despite his reported claims of high-risk noise exposure in service.  The examiner further determined that the Veteran's current hearing loss is the result of post-service occupational and recreational activities involving high risk noise exposure.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began during his period of active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible post-service assertions that he began experiencing difficulty hearing in service, and has continued to experience hearing loss since his discharge from service.  

While the Board recognizes that the Veteran had occasional recreational noise exposure post-service, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  The Board also acknowledges the April 2008 VA medical opinion which does not relate the Veteran's hearing loss to service.  In rendering her negative opinion, the VA examiner relies on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998].  The examiner also failed to address the fact that the audiometric results at discharge reflected a slight deterioration in the Veteran's hearing acuity when compared to his audiometric findings upon enlistment.  

In addition, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  Moreover, the examiner attributed the Veteran's hearing loss to activities involving high-risk noise exposure post-service, even though the Veteran denied any occupational noise exposure and reported only minimal recreational noise exposure.  Furthermore, during the March 2005 consultation, the treatment provider specifically noted that the Veteran's audiometric findings were consistent with a history of noise exposure.  Thus, the Board finds that the April 2008 VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active duty as a result of exposure to loud noises during such service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as an Transportation Equipment Assembler in service.  In the August 2008 NOD, he contended that he has experienced ringing in his ears since service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of Transportation Equipment Assembler.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

Here, the Veteran was afforded a VA examination in connection with his tinnitus claim in April 2008.  During this examination, he reported that his tinnitus had its onset during his active duty.  Based on a review of the records, the audiological evaluation, and the Veteran's assertions, the examiner diagnosed the Veteran with tinnitus for VA purposes and determined that his tinnitus was less likely as not related to his military noise exposure.  However, while the examiner provided a rationale as to why the Veteran's hearing loss was not related to service, she did not provide the same with respect to his tinnitus.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  [As previously noted herein, the Veteran has contended that he has experienced a ringing sound in his ears since service.]  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Seizure Disorder

The Veteran contends that his current seizure disorder is related to service.  Specifically, he contends that he had some type of seizure disorder prior to service which may have been aggravated as a result of service.  See August 2008 NOD and February 2012 Appellant's Brief.  
Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that a veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, the Veteran admits that, when completing the report of medical history questionnaire pursuant to his enlistment, he marked to have experienced episodes of paralysis and epileptic fits, but was immediately instructed by the designated treatment provider "to scratch out the 'don't know' checkmarks" because such marks would create a great deal of complication with respect to ensuring his enlistment.  According to the Veteran, he followed these instructions and crossed out the marks he had originally placed in the 'don't know' boxes and checked the 'no' boxes instead.  See August 2008 NOD.  

According to the report of medical history that the Veteran provided at his service enlistment examination in August 1972, he appeared to have marked both the 'don't know' boxes and the 'no' boxes when asked as to whether he had ever experienced any epileptic fits or episodes of paralysis.  [In this regard, the Board notes that the Veteran appears to have crossed out the marks that he made in the "don't know" boxes for any epileptic fits or episodes of paralysis.  No marks were made in the "yes" boxes for these problems.]  Further, the physical examination conducted at enlistment showed a normal neurological system and a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The remainder of his service treatment records is clear for any complaints, episodes or notations of epileptic seizures or occasions of paralysis.  In addition, the Veteran's neurological system was shown to be clinically normal at his July 1974 separation examination.  

The Veteran has stated that, as early as the fall of 1975, he was experiencing and receiving treatment for his seizures.  See August 2008 NOD.  Indeed, VA treatment records dated from October 1974 to 1977 reflect that the Veteran experienced and received treatment for a number of seizures soon after service.  During one particular treatment visit, the Veteran reported to have experienced three seizures in the past year, and added that he also experienced a seizure at the age of ten.  The treatment provider diagnosed the Veteran with possible grand mal seizures.  A private hospital report, dated in October 1975, reflects that the Veteran was admitted to the Medical Center of Independence, in Independence, Missouri, with complaints of a seizure that morning.  According to the Veteran's wife, the Veteran started having seizures "manifested by tonic and clonic convulsions lasting for several minutes."  It was noted in the report that the Veteran began having grand mal seizures at the age of six, and had been receiving medication for this condition up until ten years prior.  The Veteran was informed at this time that his seizures were probably secondary to head trauma, as these episodes occurred after he suffered a neck fracture from a head trauma.  The neurological evaluation of the Veteran was shown to be negative, and he was diagnosed with grand mal seizures secondary to head trauma.  

During a November 1975 VA treatment visit, the Veteran provided his medical history and reported to have suffered a neck injury in 1964, two grand mal seizures in his sleep in 1967, and one grand mal seizure a week prior.  The neurological examination was shown to be normal, and the electroencephalography (EEG) results were also described as falling "within the wide range of normal."  The Veteran subsequently underwent an X-ray of his skull in November 1975, the results of which were described as "intact and free of fracture or other bony abnormality."  A VA treatment report dated in 1977 reflects that the Veteran was diagnosed with a seizure disorder.  

VA treatment records dated from January 1997 to January 2008 also indicate that the Veteran was seen every few years for treatment of his seizure disorder.  Between January and February 1997, the Veteran was seen with complaints of increasing dizziness with movement.  He underwent an EEG procedure in February 1997, the results of which were shown to be abnormal due to (1) "[a]symmetry in the frequency of the dominant rhythm with right-sided activity being consistently slower than left and in the delta as well as theta frequencies"; (2) "[g]eneralized but modest slowing of right hemisphere activity"; and (3) "[s]harp wave activity phase reversing in the right anterior-right mid-temporal region."  Based on the neurologist's impression, "the episodes of subjective dizziness are not accompanied by sufficiently characteristic alterations in the electrocorticographic that would confirm either as being seizural."  An April 1997 treatment note reflects a diagnosis of generalized seizure disorder.  Subsequent VA treatment reports dated in June 2007 and January 2008 also reflect that the Veteran was assessed with a seizure disorder without interval event - the last seizure being over eight years prior.  

Indeed, the record is somewhat unclear as to whether the Veteran had a pre-existing seizure disorder prior to service.  While there are no pre-service treatment records reflecting a diagnosis of a seizure disorder, based the August 1972 medical history report, the Veteran's assertions in his August 2008 NOD, and the post-service VA and private treatment records, there is a possibility that the Veteran experienced symptoms characteristic of a seizure disorder prior to service.  

As previously noted above, however, to rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Veteran has not been afforded a VA examination in connection with his claim for a seizure disorder.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Under the circumstances presented in this case, the Board finds that the Veteran has met the McLendon test.  As discussed above, the record is unclear as to whether the Veteran had pre-existing seizure disorder (manifested by epileptic fits and episodes of paralysis) prior to his enlistment.  His post-service VA and private treatment records indicate that he may have experienced symptoms characteristic of a seizure prior to his enlistment, and his current medical treatment records reflect an on-going diagnosis of a seizure disorder.  The Board also finds the Veteran competent to report symptoms congruent to a seizure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Board finds that a remand for a VA examination and medical opinion is necessary to determine 1)whether there is clear and unmistakable evidence that the Veteran's seizure disorder existed prior to service and if so; 2) whether there is clear and unmistakable evidence that the seizure disorder was not aggravated by his service.  

Psychiatric Disorder

The Veteran contends that his psychiatric problems originated during his military service.  In his August 2008 NOD, the Veteran indicated that he visited with the Naval Chaplain three or four times a week during his military service due to his symptoms of depression.  According to the Veteran, he had a difficult time adapting to his military responsibilities in-service and attempted to seek help, but was unable to adjust, and ultimately left service due to this condition.  

At his August 1972 enlistment examination, the clinical evaluation of his psychiatric condition was shown to be normal, and he denied a history of depression, excessive worry, or nervous trouble of any kind in his report of medical history.  In addition, he had a physical profile of S1 at the time of this examination.  See Odiorne v. Principi, 3Vet. App. 456, 457 (1992).  The remainder of his service treatment records is clear for any signs of psychiatric problems, and the clinical evaluation of psychiatric system was shown to be normal at his July 1974 separation examination.  

VA treatment records dated in February 1998 reflect that the Veteran was seen and treated for symptoms of depression.  During one visit, the Veteran reported to have experienced difficulty sleeping the past few months, and suicidal ideations and crying spells the past few weeks.  He was prescribed with psychiatric medication and diagnosed with a recurrence of major depressive disorder with psychoses, and cyclothymia/bipolar disorder NOS.  Subsequent treatment visits in February 1998 reflect that the Veteran was monitored for ongoing psychiatric symptoms.  

However, more recent VA treatment records, dating from November 2003 to January 2008, indicate that the Veteran has continued seeking medical care for a number of health conditions, but are absent for any treatment for, or diagnosis of, a psychiatric disorder.  

While the Veteran's service treatment records are clear for any signs of psychiatric problems, the Veteran has alluded to experiencing ongoing symptoms of depression since service.  See August 2008 NOD.  Although lay persons are not competent to offer opinions as to medical diagnosis, they are competent to offer eyewitness accounts that do not require specialized knowledge, and to describe symptoms of an injury or illness.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board also finds the Veteran competent to report continuing psychiatric symptoms since service.  In addition, based on the evidence submitted and statements made in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disorder.  In this case, given the evidence of various psychiatric diagnoses and symptoms since service, as well as the Veteran's lay assertions regarding ongoing residual psychiatric symptoms since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to whether the Veteran has a current psychiatric disorder and, if so, whether any such diagnosed disorder(s) is(are) etiologically related to service is necessary to decide the claim.  

Therefore, in order to give the Veteran every consideration with respect to these service connection claims remaining on appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of his seizure disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record, the examiner should specify the nature of any current seizure disorder present, and provide diagnoses for all such identified disabilities.  The examiner should then respond to the following questions:

a. Did the Veteran have any type of pre-existing seizure disorder prior to his enlistment in October 1972?  

b. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing seizure disorder underwent a permanent increase in severity during the Veteran's periods of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

c. If the Veteran did not have a seizure disorder that existed prior to his active service, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any seizure disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. Also, accord the Veteran an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and a mental evaluation of the Veteran, the examiner should identify any psychiatric disorder(s) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced psychiatric problems since service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Then, readjudicate the issues of entitlement to service connection for a seizure disorder and entitlement to service connection for a psychiatric disorder.  If these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


